DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 2/11/2021 is acknowledged.  Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments a modified rejection has been made below, which now renders Applicant’s arguments moot.  The following additional remarks are also made.
Applicant has amended the claims to recite a composition formulated for topical administration, and made arguments in the Response from 2/1/2021 that “Shefer’s invention is the patch, not any particular cosmetic or dermatological composition that can be delivered via its patch.)  (Response, p. 5).  However, this is contrary to the disclosure of Shefer, which specifically provides that the patch delivers a composition formulated for topical administration.  See, e.g., 
“[0005] The term "transdermal" as used herein, means transdermal or percutaneous administration, i.e. application of the skin treating composition directly to the skin to be treated. 
[0006] Transdermal patches, which permit the controlled release of the active ingredients onto the skin, are known from the literature
. . .
[0057] Skin treating compositions can be used in the patch of the present invention. Skin treating compositions can comprise vitamin C, vitamin E, and optionally, alpha-hydroxy acids, such as lactic and glycolic acids and other keratinolytics for the treatment or prevention of wrinkles and skin dryness.
. . . 
[0099] Compositions used in the preparation of a local anesthetic patch to alleviate pain and discomfort are described in Table 16.”
Shefer further discloses that dermal patches may deposit the substrate in the form of a hydrogel (aka gel) adhesive. ([0008]).
Applicant has further stated that Table 16 only teaches resorcinol, not benzocaine.  The Examiner remarks that the office action made a duplication entry in the following section Shefer teaches a composition (a patch for pharmaceutically active ingredients, [0002]) consisting essentially of: an anesthetic agent (benzocaine, [0039]; [0099], Table 16); an antipruritic agent ([0039]; [0099], Table 16)”, and that it should have only entered the cited portions once, after the second agent.  That being said, surely Shefer discloses resorcinol in ([0039]), as well as elsewhere.
With respect to Applicant’s arguments concerning picking or choosing, it is noted that Applicant’s composition discloses nothing more than common cosmetic ingredients, which are well known in the art, to include in combination.  
Applicant’s provides nothing to show unexpected resulted of the claimed combination over the prior art.  Neither does the Declaration of Tony Gay, which is filed under a section of the CFR (1.98), which is not at all reserved for declaration, but also which only provides that Applicant essentially picked up common over the counter remedies for flaky and itchy skin, and mixed them together, noting that this provided significant relief. 

    PNG
    media_image1.png
    106
    626
    media_image1.png
    Greyscale

 It then provides that free samples were given to a small handful of people, and asked to give feedback, and that he “received positive feedback from individuals who used the free samples for a variety of skin conditions. (¶5).
Indeed, the data is essentially hearsay, and nothing more than what is expected of a mix of compositions with ingredients, which are widely used for topical application on the skin.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
Our obviousness conclusion is consistent with Wrigley, where the Federal Circuit found a “strong case of obviousness based on the prior art references of record.  [The claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known . . . agent for another.”  Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1364 (Fed. Cir. 2012).  The same situation applies here, where all of the elements were known in a single prior art reference and represented alternatives taught and exemplified by Shefer.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0175328 A1 to Shefer et al. (“Shefer”).
Shefer teaches a composition (a patch for pharmaceutically active ingredients, [0002]) consisting essentially of: an anesthetic agent (benzocaine, [0039]; [0099], Table 16); an antipruritic agent (resorcinol [0039]); a mitotic agent (retinyl palmitate [0054), vitamin D, to include vitamin D3 (aka cholecalciferol) ([0054]), glycerin as an anti-irritant, para [0063]); and one or more additional agents selected from: one or more humectants (glycerin, aloe vera extract [0023], [0026] [0100]; one or more emollients (mineral oil, lanolin, vegetable oils [0023], [0033]); peppermint oil ([0041], claim 13); one or more antioxidant agents (vitamin C esters, Vitamin E, to specifically include tocopherol [0013], [0054], [0056-7]); propylene glycol ([0021]); a thyme extract or tincture (which one of skill would know to include thyme leaf oil, [0026]) and a pharmaceutically acceptable carrier (Polyvinyl Alcohol and Polyvinyl Pyrrolidone, para [0099], Table 16).
Applicant has amended the claims to recite a composition formulated for topical administration, and made arguments in the Response from 2/1/2021 that “Shefer’s invention is the patch, not any particular cosmetic or dermatological composition that can be delivered via its patch.)  (Response, p. 5).  However, this is contrary to the disclosure of Shefer, which specifically provides that the patch delivers a composition formulated for topical administration.  See, e.g., 
“[0005] The term "transdermal" as used herein, means transdermal or percutaneous administration, i.e. application of the skin treating composition directly to the skin to be treated. 
[0006] Transdermal patches, which permit the controlled release of the active ingredients onto the skin, are known from the literature
. . .
[0057] Skin treating compositions can be used in the patch of the present invention. Skin treating compositions can comprise vitamin C, vitamin E, and optionally, alpha-hydroxy acids, such as lactic and glycolic acids and other keratinolytics for the treatment or prevention of wrinkles and skin dryness.
. . . 
[0099] Compositions used in the preparation of a local anesthetic patch to alleviate pain and discomfort are described in Table 16.”
Shefer further discloses that dermal patches may deposit the substrate in the form of a hydrogel (aka gel) adhesive. ([0008]).
Applicant’s claim 16 recites the transitional phrase “consisting essentially of”.  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., See, e.g., PPG Indus. v. Guardian Indus. Corp., 156 F.3d 1351, 1355 (Fed. Cir. 1998).   If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd.Pat. App. & Inter. 1989).  MPEP 2111.03.  
In the instant application, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
Further regarding claim 16, Shefer teaches the composition of claim 1 consisting essentially of ([0038] of instant specification, this refers only to active ingredients; composition may contain other components): benzocaine or a derivative thereof ( [0039]); resorcinol (para [0046]); a retinoid (para [0023]); vitamin D or a derivative thereof ([0031]); vitamin E or a derivative thereof ([0031]); peppermint oil ([0041]); thyme flower leaf oil ([0026]); aloe leaf extract ([0026]); and a pharmaceutically acceptable carrier (polymeric matrix for delivering active ingredients, [0017]). Although Shefer does not specifically state that these are the only active ingredients, Shefer teaches that 'numerous and varied other arrangements can be readily devised in accordance with these principles by those skilled in the art...,' ([0109]).  Thus, based on the teachings of Shefer, it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to identify a composition comprising the claimed ingredients and only the claimed active ingredients in an attempt to treat a specific skin condition (such as burns, rashes or hair, [0023]; or dermatitis or psoriasis, [0044]) and such combinations could have been determined by routine experimentation.
Per claims 17 and 18, the patch can include, but does not require a vasoconstrictor and an anti-fungal agent. ([0023]).  Further, Shefer teaches that 'numerous and varied other arrangements can be readily devised in accordance with these principles by those skilled in the art... ,' ([0109].  Thus, based on the teachings of Shefer, it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to identify a composition without a vasoconstrictor or an anti-fungal agent in an attempt to treat a specific skin condition (such as when a vasodilator or an anti-fungal agent is included, [0023]) and such combinations could have been determined by routine experimentation.
Applicant’s new claims recite specific wt % of the active ingredients benzocaine and resorcinol.  Shefer discloses overlapping wt % ranges of the active ingredients.  Specifically, it provides: “[0062] The concentration of the active ingredient in the patch of the present invention depends on the desired treatment strength. Typically, this concentration can range from about 0.001% to about 80% by weight relative to the total weight of the oily phase. Preferably, this percentage is in the range of about 1% to about 50%.”
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980).  MPEP 2114.04. 
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the amounts of the ingredients motivated by the desire to achieve optimal characteristic of a dermal composition, such as therapeutic efficacy, emollient and non-irritant effects, etc.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627